IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DESHAWN GREEN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4134

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 2, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Deshawn Green, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied. This disposition is without

prejudice to petitioner seeking a belated appeal of the amended order denying the

motion to correct illegal sentence.

ROWE, RAY, and SWANSON, JJ., CONCUR.